department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date uil legend s dear contact person contact's identification_number telephone number employer_identification_number we have considered your ruling_request regarding approval of your scholarship grant procedures as required by sec_4945 of the internal_revenue_code code facts for the benefit however the scholarships are you are exempt from federal_income_tax under sec_501 of the code and are classified as a private_foundation under sec_509 your scholarship grants program will be your scholarship program is not for students to attend accredited universities and colleges related to any employment of the parents or the students and is not an employer-related of customers and scholarship program dependents of your customers who are committed to community service grantees will be selected by s an organization exempt from federal_income_tax under sec_501 and classified as other than a private_foundation pursuant to sec_509 and sec_170 s evaluates scholarship applications for numerous private_foundations under a scholarship grant procedure approved by the internal_revenue_service under sec_4945 s will select your scholarship grantees from the children of all of the customers of a power company serving the general_public in multiple states such grantees are selected from that open-ended class of s will use pertinent criteria such as grades test scores recommendations eligible students the scholarship program does not and achievements in awarding such scholarship grants involve any financial needs analysis of your customers or their children you have represented that the grantees will not include any of your private foundation’s disqualified persons under the scholarship grants will be paid directly to the each grantee’s educational sec_4946 institution described in sec_170 earmarked for the grant’s scholarship purpose which is the payment manner described in sec_53_4945-4 of the foundation and similar excise_tax regulations regulations ruling requested you have submitted a request for the approval of your scholarship grant procedures under sec_4945 of the code law sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or educational_purposes sec_509 of the code provides that certain organizations exempt from federal_income_tax under sec_501 are private_foundations subject_to the provisions of chapter of the code sec_4941 of the code in general provides for excise_tax on and requires correction of any use of a private foundation's assets for the benefit of any disqualified_person as defined in sec_4946 sec_4945 of the code imposes excise_tax on a private foundation's making of any taxable_expenditure as defined in pertinent part by sec_4945 and sec_4945 sec_4945 of the code provides that a taxable_expenditure includes an amount_paid by a private_foundation as a grant to an individual for study or other similar purposes by such individual unless the grant meets the requirements under sec_4945 of the code for approval in advance by the service sec_4945 of the code provides that a taxable_expenditure under sec_4945 does not include any grant to an individual for study if the grant is made under a procedure approved in advance by the service constitutes a scholarship under sec_117 of the code as in effect on the day before the tax reform act of date and is to be used for study at an educational_organization described in sec_170 a director sec_4946 of the code indicates a substantial a manager of the private_foundation further section contributor a d provides that a disqualified_person includes the family of a disqualified_person great defined grandchildren and spouses of children grandchildren and great grandchildren under sec_4946 including spouse that a disqualified_person is grandchildren ancestors children officer part an or in sec_53_4945-4 of the regulations provides that if by the 45th day after a request for approval of grant procedures has been properly submitted to the internal_revenue_service the private_foundation has not been notified that its grant-making procedures are not acceptable its grant-making procedures shall be considered as approved from the date of submission of its request for approval until receipt of actual notice from the internal_revenue_service that such procedures do not meet the requirements of sec_4945 of the code sec_53_4945-4 of the regulations requires that grantees under sec_4945 of the an objective and non-discriminatory basis the group of eligible code must be selected on grantees must be broad enough to enable the giving of the grants to achieve an exempt_purpose the criteria for selection of grantees must be related to the exempt_purpose of the grant the persons selecting the grantees must not be in a position to derive a private benefit directly or indirectly if certain potential grantees are selected over others sec_53_4945-4 of the regulations provides that at least once per year the private_foundation must obtain a reporting verified by the educational_institution on the grantee's progress for each academic period sec_53_4945-4 of the regulations provides that if grantee reports submitted or other information including failure to submit reports indicate that any part of a grant is not being used for purposes of the grant the grantor foundation is under a duty to investigate and while conducting its investigation must withhold further payments the grantor's reasonable steps to recover misused grant funds must include legal action where appropriate unless legal action would not in all probability result in satisfaction of execution on the judgment sec_53_4945-4 of the regulations provides that the annual report under sec_53_4945-4 and the duty to investigate under sec_53_4945-4 of the regulations can also be met if the grantor pays the scholarship grant under sec_4945 of the code to the grantee's educational_institution which agrees to use the grant funds only if the grantee is enrolled at such educational_institution and the grantee's standing is consistent with the purposes and conditions of the grant sec_53_4945-4 of the regulations provides that the grantor private_foundation must retain adequate_records on all of its grants to individuals for study or similar purposes under sec_4945 of the code such records include all information which the foundation secures to all grantees including any evaluate the qualifications of potential grantees identification relationship of a grantee to the grantor foundation sufficient to assure that such grantee is not a disqualified_person under sec_4946 of the code specification of the amount and purpose of each grant and the follow-up information which the grantor obtains from the grantees under sec_53_4945-4 and sec_53_4945-4 of the regulations cited above of revrul_79_131 1979_1_cb_368 indicates that the employer-related scholarship guidelines of revproc_76_47 1976_2_cb_670 do not apply to a private foundation's scholarship program for the general_public or the community at large even if some children of employees of a donor company happen to qualify for scholarships as part of the general_public analysis your selection of scholarship grantees as performed for you by the public charity s will use objective pertinent criteria such as grades test scores and activities the pool of applicants is all the qualified children of all of the customers of a large multiple state power company so that a broad segment of the general_public and will remain so the class of your grantees is continuing into the future your program is not an employer-related program giving preference to any company’s children or employees your administration of the grant payments meets the requirement for proper supervision of payments because you will pay the scholarship grants directly to each grantee’s educational_institution described in sec_170 of the code you represent you will and in the manner meeting sec_53_4945-4 of the regulations be keep adequate_records of your selections and payments and that grantees will disqualified persons under sec_4946 as to your private_foundation not conclusion based upon the information submitted your scholarship grants will be for students for their education at educational institutions described in sec_170 of the code and assuming that your program will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of grants we rule that your procedures in the awarding of your scholarship grants comply with the requirements of sec_4945 of the code and thus your expenditures made in accordance with these procedures will not constitute taxable_expenditures by your private_foundation within the meaning of sec_4945 as required by sec_4945 your scholarship grants will be eligible for the exclusion from income under sec_117 of the code to the extent that such grants are actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this ruling letter is conditioned on the understanding that there will be no material_change in is further conditioned on the premise that no grants will be the facts upon which it made to your organization's creators officers directors trustees or members of the selection committee or for any purpose inconsistent with the purposes described in sec_170 of the code is based it this approval of your grant-making procedures is a one-time approval of your system of standards and procedures for selecting recipients of grants that meets the requirements of sec_4945 of the code this approval will apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request this ruling letter will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice a copy of this ruling with deletions which we intend to make notice of intention to disclose if you disagree with our proposed available for public inspection is attached to notice deletions you should follow the instructions in notice this ruling letter is directed only to the organization that requested it sec_6110 of the because this ruling letter could help code provides that it may not be used or cited as precedent to resolve any questions about your status please keep it in your permanent records enclosure notice sincerely is ronald j shoemaker manager exempt_organizations technical group
